Citation Nr: 0700077	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-05 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.  The veteran died on March [redacted], 2000.  The appellant 
seeks benefits as the veteran's surviving spouse. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to DIC.  The appellant requested a hearing before 
the Board but did not appear.  The Board remanded the claim 
in February 2006, and it is now before the Board for 
adjudication. 


FINDINGS OF FACT

1.  The veteran's cause of death as listed on a revised death 
certificate was polydrug toxicity with alcohol as a 
contributing cause.  The manner of death was undetermined. 

2.   The weight of competent medical evidence showed that 
substance abuse including alcoholism was not secondary to 
service-connected PTSD and that the veteran's death was not 
due to suicide as a result of a mental disorder. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.302, 3.303, 3.310, 3.312 (2006).

2.  The criteria for entitlement to DIC have not been met.  
38 U.S.C.A. §§ 1110, 1310, 1318 (West 2002); 38 C.F.R. 
§ 3.22, 3.302, 3.303, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001; a rating 
decision in July 2000; a statement of the case in February 
2003; and supplemental statements of the case in June 2003 
and December 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The appellant contends that the veteran's alcoholism, a 
contributing cause of death, should be service-connected 
secondary to the veteran's service-connected PTSD, or 
alternatively, that the veteran committed suicide as a result 
of his service-connected mental disorder.  

Secondary Service Connection for Alcohol Abuse

DIC may be paid to a surviving spouse when the veteran dies 
after December 31, 1950, was discharged under conditions 
other than dishonorable from a period of active service, and 
died of a service-connected disability.  38 U.S.C.A. § 1310. 

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death.  38 C.F.R. § 3.312(b).  A service-connected disability 
will be considered a contributory cause of death when such 
disability contributed substantially, or combined to cause 
death, that is, when a causal (not just a casual) connection 
is shown.  38 C.F.R. § 3.312(c).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  No compensation shall be paid if the disability is 
a result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
As a matter of law, direct service connection for substance 
abuse is not available.  This does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability.  Allen v. Principi, 237 F. 3d 
1368, 1376 (2001). 

Disability that is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  

The veteran's April 1970 discharge physical examination 
showed no evidence of chronic substance abuse.  On one 
occasion in August 1968 prior to overseas service, a military 
examiner noted that the veteran was intoxicated when he 
sought treatment for tightness in his chest.  In May 1992, a 
VA examiner noted that the veteran stated that he started 
using alcohol at age 18 and experienced multiple arrests and 
courts martial in the Army due to alcohol abuse.  The veteran 
served in a combat artillery unit in the Republic of Vietnam 
from May 1969 to May 1970.  Service personnel records showed 
only that he was reduced in rank from E-3 to E-1 in October 
1969. 

In February 1976 and again in September 1976, the veteran 
received treatment for drug and alcohol abuse at a state 
hospital.  Physicians noted the veteran's reports of use of 
alcohol, marijuana, and methodine in service.  The veteran 
also reported that he was encouraged to seek help by his 
common-law wife as a result of domestic strife and inability 
to hold a job.  Physicians diagnosed alcohol addiction with a 
history of drug abuse.  However, there were no notations of 
symptoms or diagnoses of any mental disorders or mention of 
specific service experiences as causative of substance abuse. 

In May 1985, the veteran sought treatment for alcohol abuse 
from a VA outpatient clinic.  He was referred to a private 
facility where he was examined and treated for three days.  
An examiner noted that the veteran stated that he had felt 
"institutionalized" in the Army, leaving him dependent and 
unable to care for himself.  The veteran also stated that 
"Vietnam did not bother him that much," even though he 
started drug and alcohol use in service.  An examiner 
diagnosed chronic alcohol dependence, prescribed medication, 
and recommended further treatment.  However, he noted that 
the veteran had been in three alcohol programs and treated at 
a detoxification center on nine occasions.  The veteran was 
discharged at his own request, against medical advice, and 
without follow-up medication.

In a February 1993 letter, the executive director of a 
private alcohol and drug treatment center listed 11 episodes 
of treatment at his facility for alcohol abuse from August 
1975 to March 1976.  He noted that the veteran was discharged 
against medical advice on five of those occasions and that he 
displayed no genuine motivation for treatment. 

In March 1992, the veteran again sought VA treatment for 
depression and alcohol abuse.  He reported experiencing 
nightmares involving his experiences in Vietnam including 
witnessing deaths and survival guilt.  He completed a one 
month detoxification program and was prescribed medication 
for anxiety and depression.  In May 1992, the attending 
physician discussed the veteran's alcohol abuse history and 
treatment with no reference to Army experiences.  He also 
diagnosed mixed personality and anxiety disorders. 

In June 1992, a VA physician noted that the veteran reported 
he had attempted suicide on two occasions using mechanical 
means. The veteran denied any alcohol use for the previous 
two months.  In July 1992, a VA physician diagnosed PTSD. 
In August 1992, the veteran was examined and again diagnosed 
with PTSD by a VA physician.  He noted that the veteran had 
been battling alcoholism but stated that that disease was in 
remission.  There was no further discussion of substance 
abuse symptoms, patterns, or any relationship to the 
veteran's mental disorder.  One month later, the veteran was 
admitted for acute treatment of depression and stabilization 
following two additional suicide attempts reportedly using 
large amounts of prescription medicines.  There was no 
evidence of alcohol abuse on this occasion.  In January 1993, 
a VA examiner continued the PTSD diagnosis noting symptoms of 
panic attacks, anxiety, irritability, and guilt.  However he 
also noted that the veteran had not abused alcohol or drugs 
in nine months and would be capable of dealing with PTSD 
symptoms if he continued to avoid alcohol.   
 
In September 1993, the veteran was granted disability 
compensation by the Social Security Administration (SSA) 
effective March 1992 for several disorders including PTSD and 
chronic alcoholism.  Associated records discuss many 
disabilities but make no mention of any interrelationships.  
However, a private counselor noted in August 1994 that the 
veteran struggled to stay sober.  SSA terminated the benefits 
effective December 1995 because of evidence of improved 
condition.  The decision repeated the veteran's statement 
that he was no longer disabled because of alcoholism.  In a 
November 1995 letter, a private SSA psychologist noted the 
veteran's statement that he used alcohol as a means of coping 
with symptoms of PTSD as well as domestic and employment 
difficulties.  Letter reports in November 1995 and September 
1996 from an SSA contract physician showed the status of the 
veteran's mental and substance abuse disorders with no 
comment on any interrelationship other than that the veteran 
chose to use alcohol as a means of self-treatment.   

In May 1996, a VA examiner discussed the status of the 
veteran's PTSD and alcohol dependency.  He noted that the 
veteran had been sober for over four years and that his 
symptoms and social functioning had improved as a result of 
sobriety.  He also stated that the veteran used alcohol as a 
means of coping with a panoply of symptoms and that alcohol 
"could be related to PTSD."  He also stated: 

In terms of the specific conditions which 
contributed to [substance abuse] disability and 
their relationship to PTSD, it would not appear to 
be as simple, straightforward answer.  One might 
consider the possibility of at least four to five 
separate disorders in this case; PTSD, alcohol 
dependence, depression, panic disorder, and 
possibly and underlying personality disorder.  
While the onset of the patient's alcohol dependency 
can easily be attributed to self medication for the 
relief of PTSD type symptoms, there is apparently a 
familiar tendency to addiction and one may argue 
that at some point, alcoholism became a problem 
onto itself independent of the PTSD symptoms which 
may have precipitated the drinking in the first 
place.

In June 1997, a VA examiner noted that recent domestic events 
had placed greater stress on the veteran's mental condition.  
In September 1997, a VA examiner evaluated the veteran's PTSD 
as more severe than in previous examinations.  However, he 
made no comment or diagnosis regarding substance abuse.  In 
October 1997, the veteran was hospitalized at a VA facility 
for three days following suicide ideations.  The attending 
physician noted that the veteran had restarted alcohol abuse 
after five years of sobriety.  In an October 1997 follow-up 
interview, the veteran expressed frustration in the logistics 
of rehabilitation services and the need for further 
examinations to support claims for increased compensation.  

In January 1998, a private counselor noted that the veteran 
had returned to binge drinking as a means of coping with PTSD 
symptoms and emergent domestic stressors.  The veteran was 
again hospitalized in February 1998 following physical injury 
in a domestic altercation while intoxicated.  The veteran's 
PTSD symptoms continued to be present.  However, the veteran 
stated that he no longer desired in-patient substance abuse 
treatment.  The discharge diagnosis included alcohol abuse 
and an alcohol induced mood disorder as well as PTSD.  The 
record contains similar evaluations in March, April, and May 
1998 in which VA physicians noted PSTD symptoms including 
suicide ideations as well as recurrent binge drinking and 
difficulty with personal relationships.  In a March 1998 
note, a counselor stated, "The veteran states that when he 
becomes desolate, he sees no other way to escape his 
situation other than to drink."  In September 1998, a 
private counselor noted that the veteran had attended only 
two of eight PTSD sessions in the previous three months. 

After a period of incarceration from December 1998 to 
February 1999, the veteran sought a restart of his 
psychotropic medications from the VA outpatient clinic.  In 
July 1999, the veteran suffered a broken leg and was 
prescribed medication for pain.  In the same month, a VA 
examiner noted that the veteran stated that he had been 
consuming twice the specified dosage to control his anxiety.  
There is no record of regular PTSD treatment during this 
period.  In February 2000, a VA examiner noted that the 
veteran sought admission to a residential substance abuse 
treatment program, alluding to a recent missed court date for 
a driving while intoxicated charge.  The examiner referred 
him to VA and state administered programs. 

The veteran died in March 2000 after collapsing at his home.  
Following an autopsy, the death certificate listed the 
primary cause of death as polydrug toxicity with a 
contributing cause of alcoholism. 

In January 2003, a VA physician stated in one sentence that 
the veteran's PTSD was related to alcoholism.  In July 2006, 
another VA physician noted his review of the claims file and 
stated in one sentence that there was no evidence to suggest 
that the veteran's substance abuse and alcoholism were solely 
the result of PTSD, leaving open the possibility that there 
may have been some relationship between the disorders. 

Upon consideration of the entire medical record, the Board 
concludes that service connection for alcoholism is not 
warranted. In general terms, compensation is granted for 
disability resulting from injury or disease suffered in the 
line of duty.  Compensation is not provided if disability is 
a result of a person's own willful abuse of alcohol and 
drugs.  38 U.S.C.A. § 1110.  The plain language of the legal 
standard for secondary service connection requires that the 
secondary disorder be proximately due to or the result of a 
service-connected disorder.  38 C.F.R. § 3.310. 
This language requires more than an association, linkage, or 
relationship.  It requires that the service-connected 
disability caused the secondary disorder.  That a veteran has 
both PTSD and an alcohol or drug abuse disability does not 
mean that the VA is prohibited from concluding that drug or 
alcohol abuse was due to willful action.  Allen v. Principi, 
237 F.3d 1368, 1378 (2001).   In this case, medical evidence 
must show that the veteran's PTSD caused alcoholism.  The 
Board concludes that it does not.

The great weight of medical evidence including veteran's 
statements recorded in the context of medical treatment 
showed that the veteran used alcohol and drugs as a means of 
self-medication to cope with symptoms of PTSD as well as many 
other post-service stressful events and situations.  Except 
for the most recent VA physician's statement in July 2006, no 
VA or private medical provider stated that the veteran's PTSD 
caused or resulted in alcoholism.  Significantly, the Board 
notes that the veteran willfully accomplished a period of 
five years of sobriety while continuing to deal with PTSD 
symptoms.  Medical evidence showed improvement of his 
condition during this period and subsequent decline in 1997 
when he chose to return to alcohol and drug abuse.  The 
aggregate of medical evidence showed that the use of alcohol 
and drug dosages and abandonment of treatment programs, often 
against medical advice, were willful acts and were not 
compelled by the circumstances of PTSD, regardless of their 
severity at any particular time. 

The Board carefully considered the specific medical 
statements cited by the appellant in written briefs in 
November 2005 and October 2006.  In every case, the evidence 
reinforces the conclusion the relationship or linkage between 
PTSD and alcoholism was the veteran's decision to self-
medicate as a means of coping with increasingly severe 
symptoms of mental disorder.  On no occasion did a medical 
provider state that the veteran's PTSD rendered him incapable 
of choosing to avoid alcohol and drugs.  Although the VA 
examiner in January 2006 employed language that left open the 
possibility of a partial causative relationship, the examiner 
did not elaborate, and such causation would be contrary to 
the great weight of earlier medical evidence.  

Regrettably, the weight of the credible evidence demonstrates 
that the veteran's alcoholism was not proximately due to or 
the result of PTSD.   Therefore, service connection for 
alcoholism is not warranted.  Since the primary and 
contributing causes of death were not service connected, 
entitlement to DIC is also not warranted.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Suicide due to Service-Connected PTSD

Service connection for mental unsoundness in suicide may be 
granted if the act of self-destruction was not intentional, 
but rather was precipitated by a service-connected mental 
disorder.  Whether a person at the time of suicide was so 
unsound mentally that he did not realize the consequence of 
such an act, or was unable to resist such impulse is a 
question to be determine in each individual case, based on 
all available lay and medical evidence pertaining to the 
mental condition at time of suicide.  If no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
Reasonable adequate motive may be established by affirmative 
evidence showing circumstances which could lead a rational 
person to self-destruction.  38 C.F.R. § 3.302. 

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Without repeating the history of medical treatment for PTSD 
discussed above, the record shows that the veteran reported 
at least four suicide attempts and many instances of suicidal 
ideations.  Two attempts and several ideations were 
reportedly using a combination of drugs and alcohol. 

In March 2003 and September 2003, the appellant stated that 
she was with the veteran constantly in the months before his 
death and observed that he was becoming increasingly 
depressed and frequently expressing suicidal ideations.  She 
further stated that on the night of his death, the veteran 
was drinking and taking medications, and she did not notice 
the medications until after he collapsed.  She stated her 
belief that the veteran took his own life. 

In a September 2003 statement associated with the revised 
death certificate, the coroner noted that the decedent had 
voiced suicidal ideations on several occasions including just 
prior to his death.  However, the coroner indicated that the 
manner of death was undetermined, and his statement fell 
short of concluding that the veteran's death was a suicide.  
He did not comment on the nature of the drug overdose or 
whether it was deliberate or accidental.  In addition, the 
March 2003 autopsy report indicated two conditions associated 
with heart disease.

In July 2006, a VA physician reviewed the entire claims file.  
He state that he did not think that there was sufficient 
evidence to say that it is more likely than not that the 
veteran's death could be ruled a suicide.  Although his 
choice of language permits a conclusion that there is an 
equal probability of suicide and accident, such conclusion 
would not outweigh the coroner's designation of the manner of 
death as undetermined and specifically not suicide.  Although 
the appellant strongly expressed her opinion that her husband 
took his own life, the determination of cause of death 
requires the application of medical knowledge, and her 
opinion is not probative of the matter. 

Again, and regrettably, the weight of the credible evidence 
demonstrates that the veteran's primary cause of death was 
polydrug toxicity with a contributing cause of alcoholism and 
not suicide.  Since the primary and contributing causes of 
death were not service connected, entitlement to DIC is not 
warranted.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

DIC pursuant to 38 U.S.C. § 1318

The appellant's claim has also been reviewed for entitlement 
to DIC pursuant to 38 U.S.C. § 1318.  That statute provides 
that VA shall pay benefits to the surviving spouse of a 
deceased veteran in the same manner as if the veteran's death 
were service connected where the veteran dies, not as the 
result of his own willful misconduct, and the veteran was in 
receipt of or entitled to receive (or but for the receipt of 
retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if  (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty; or (3) the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318.

In this case, the veteran was rated as totally disabled from 
June 3, 1992, until the date of his death on March [redacted], 2000.  
That period is less than 10 years.  The veteran separated 
from service in April 1970 and he was not a former prisoner 
of war.  Therefore, the Board finds that the conditions of 
entitlement found in 38 U.S.C. § 1318 are not met.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Because the law is dispositive in the claim 
for DIC pursuant to 38 U.S.C. § 1318, that claim must be 
denied.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) is 
denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


